Citation Nr: 0713037	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  03-26 282	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his brother


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1969 to May 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision.  In April 2004, the 
veteran appeared in a videoconference hearing before the 
undersigned.  Subsequently, the Board remanded this matter in 
November 2004.   


FINDINGS OF FACT

1.  The veteran did not serve in combat while on active duty.

2.  The stressor upon which the diagnosis of PTSD was based 
is uncorroborated.

3.  PTSD is not related to a corroborated in-service 
stressor. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in August 2001, July 
2002, and January 2005.  The RO specifically informed the 
veteran of the evidence required to substantiate his claim, 
the information required from him to enable VA to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence on his behalf, that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf, and to submit any 
evidence in his possession pertaining to his claim.  He was 
also notified of the type of evidence necessary to establish 
a disability rating and an effective date for the disability 
on appeal as outlined in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Therefore, the Board finds that he was provided 
with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate his claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to the claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.

Analysis

The veteran essentially contends that he suffers from PTSD as 
a result of being sexually assaulted by fellow servicemen.

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

In this case, the veteran does not contend that his stressor 
is related to combat nor does the evidence demonstrate that 
he engaged in combat with the enemy.  Accordingly, as a 
matter of law, a medical professional cannot provide 
supporting evidence that a claimed in-service combat-related 
event actually occurred based on a post-service medical 
examination.  In addition, the veteran's own testimony, 
standing alone, will not be sufficient.  Moreau v. Brown, 9 
Vet. App. 389, 395-6 (1996).

Because the veteran is alleging physical and sexual abuse, 
the special provisions of VA Adjudication Procedure Manual 
M21-1 (M21-1), Part III (Feb. 20, 1996), regarding personal 
assault must be considered.  The Manual identifies 
alternative sources for developing evidence of personal 
assault, such as private medical records, civilian police 
reports, reports from crisis intervention centers, 
testimonial statements from confidants such as family 
members, roommates, fellow service members, or clergy, and 
personal diaries or journals.  M21-1, Part III, 5.14c(4)(a). 
When there is no indication in the military record that a 
personal assault occurred, alternative evidence, such as 
behavior changes that occurred at the time of the incident, 
might still establish that an in-service stressor incident 
occurred.

Examples of behavior changes that might indicate a stressor 
include (but are not limited to): visits to a medical or 
counseling clinic or dispensary without a specific diagnosis 
or specific ailment; sudden requests that a military 
occupational series or duty assignment be changed without 
other justification; lay statements indicating increased use 
or abuse of leave without apparent reason; changes in 
performance or performance evaluations; lay statements 
describing episodes of depression, panic attacks or anxiety 
with no identifiable reasons for the episodes; increased or 
decreased use of prescription medication; evidence of 
substance abuse; obsessive behavior such as overeating or 
undereating; pregnancy tests around the time of the incident; 
increased interest in tests for HIV or sexually transmitted 
diseases; unexplained economic or social behavior changes; 
treatment for physical injuries around the time of the 
claimed trauma but not reported as a result of the trauma; or 
breakup of a primary relationship.  M21-1, Part III, 
5.14c(7)(a)-(o).  Subparagraph (9) provides that "[r]ating 
boards may rely on the preponderance of evidence to support 
their conclusions even if the record does not contain direct 
contemporary evidence. In personal assault claims, secondary 
evidence which documents such behavior changes may require 
interpretation in relationship to the medical diagnosis by a 
VA neuropsychiatric physician."  This approach has been 
codified at 38 C.F.R. § 3.304(f)(3).  See also Patton v. 
West, 12 Vet. App. 272 (1999); YR v. West, 11 Vet. App. 393 
(1998).

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

The Board is indeed very mindful of the fact that veterans 
claiming service connection for disability due to in-service 
personal assault face unique problems documenting their 
claims.  Since assault is an extremely personal and sensitive 
issue, many incidents of personal assault are not officially 
reported, and victims of this type of in-service trauma may 
find it difficult to produce evidence to support the 
occurrence of the stressor.

Beyond the above, following the point at which it is 
determined that all relevant evidence has been obtained, it 
is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).

The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  It is 
also clear that the Board is not required to accept an 
appellant's statements regarding his alleged symptoms, 
including nightmares, flashbacks, and other difficulties he 
associates with his active service, if the Board does not 
find the statements regarding his symptoms to be credible.

The question of a "stressor" also bears upon credibility 
determinations, as certain veterans who "engaged in combat 
with the enemy" gain evidentiary presumptions. 38 C.F.R. § 
3.304(d).  Under the controlling regulation, there must be 
credible supporting evidence that the claimed service 
stressor actually occurred.  38 C.F.R.
 § 3.304(f).  The occurrence of an event alleged as the 
"stressor" upon which a PTSD diagnosis is based (as opposed 
to the sufficiency of the alleged event to cause PTSD) is an 
adjudicative determination, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).

The veteran has given several accounts of his in-service 
stressor.  On his PTSD questionnaire received in July 2002, 
the veteran stated that a Sergeant tried to get him to do an 
"unnatural sex act on him."  The veteran indicted that when 
he refused, the Sergeant said he would make it hard on him 
there.  In a statement dated in February 2003, the veteran 
asserts that he was sexually attacked by two unknown people.  
He indicated that a few days later he went to sick call 
because he thought he had broken his ribs.  He explained that 
he did not report the attack for fear that no one would 
believe him, and he did not want to be thought of as a 
"homosexual freak" and be made fun of.  Subsequently, he 
tried to cut his wrists in a suicide attempt.  In a letter 
dated in July 2003, one of the veteran's friends noted that 
the veteran claimed to have been physically and sexually 
assaulted at Fort Polk by two men in a bathroom during basic 
training.  The veteran then tried to hurt himself and was 
found in a pool of blood in the bathroom.  At the August 2005 
VA examination, the veteran indicated that two men, one 
brandishing a shiny object, in army fatigues and ski masks, 
came into the barracks and raped him.  

A review of the claims folder reflects that on May [redacted], 1969, 
the veteran was referred through his commanding officer by 
the Chaplain to the Mental Hygiene Consultation Service for 
attempted suicide by cutting his wrist.  A May [redacted], 1969 
Mental Hygiene Consultation Service Certificate noted the 
veteran's assertion that he was "a homosexual and 'got a 
feeling for another man.'  He stated that he did not know 
what to do and wanted to kill himself.  [The veteran] stated 
that he [did] not feel he can control himself if ha[d] to 
stay in the Army."  The certificate noted a diagnosis of 
chronic moderate emotional instability reaction, manifested 
by instability under stress, constantly fluctuating emotional 
attitudes, poorly controlled hostility, guilt, anxiety, 
impulsive behavior, history of sexual deviance, and lack of 
motivation for military duty.  A long history of a character 
and behavior disorder of the immaturity type was also noted.  
The examiner found that the veteran was not mentally ill and 
was cleared psychiatrically for action deemed appropriate by 
command.  As the veteran gave a consistent history of 
homosexuality, the examiner recommended that the veteran be 
separated from service upon confirmation of his homosexuality 
by the U.S. Army Criminal Investigative Command (CID).  There 
are no reports of any such investigation in the record.  
However, the veteran's service personnel records reflect that 
his security clearance was revoked in June 1969.  Also, the 
records show that that the veteran was found not guilty by a 
court martial of disrespecting a superior officer in December 
1970.   

In support of the veteran's claim, several letters were 
submitted on his behalf.  One of these, from a fellow 
serviceman, dated in May 2005 noted that during boot camp, he 
found the veteran laying in the bathroom with blood in the 
sink and floor.  He recalled that someone was holding a 
bloody towel to the veteran's wrist where there appeared to 
be a self-inflicted injury.  Additionally, in two letters, 
dated in July 2003 and September 2003, his ex-wife indicated 
that after they met she learned of his rape and his attempt 
to hurt himself while in service.  She further noted that 
during their marriage, the veteran had nightmares and a 
nervous stomach which she associated with his rape.  The 
veteran's ex-wife observed that the veteran was very angry, 
demonstrated severe mood swings and uncontrollable tempter, 
and was unable to get too close to anyone.  Due to the 
unstable environment, she indicated that she could not stay 
married as they had a son together.  She opined that the 
veteran's many problems were related to the incidents in 
service.   His brother also submitted a letter dated in 
October 2003 and also testified on his behalf at the 
videoconference hearing.  The veteran's brother stated that 
in June or July 1969, the veteran wrote to him about the 
sexual attack and subsequent cutting of his wrist with a 
razor.  The veteran sought advice from his brother, who 
advised him to keep the incident to himself.  His brother 
indicated that he had not saved the original letter from the 
veteran.       

Post-service medical records include an October 1999 
psychiatric evaluation noting the veteran's assertion that he 
had PTSD symptoms related to his ex-wife's attempting to kill 
him, taking over his business, and accusing him of stealing 
from the business.  He also reported health problems, being 
penniless, not getting along with his family, and being 
unemployed as stressors.   His social history was significant 
for physical abuse by his mother, sexual abuse by a brother, 
serving two years in the Army and being court-martialed a 
couple of times.  The diagnoses included recurrent major 
depression and PTSD.      

VA treatment records show treatment for various psychiatric 
disorders, including anxiety disorder, depressive disorder, 
personality disorder, and PTSD related to military service.  
Of significance is a March 2000 Mental Health Clinic 
Diagnostic Assessment record which noted the veteran's report 
of having cut his writs to get some relief in service.  As to 
PTSD, the veteran denied any history of a traumatic event, 
intrusive memories, nightmares, avoidance, or hyper-arousal.  
Additionally, an August 2003 record reflects the veteran's 
report of child and adult abuse.  The veteran reported some 
sexual abuse from an older brother when he was young and also 
physical and mental abuse by his mother.      

During the April 2004 hearing, the veteran testified that his 
service abuse resulted in his problems with relationships as 
evidenced by his seven marriages, none lasting more than ten 
years, and alcohol problems which contributed to five DWI's 
post-service.  Both the veteran and his brother testified 
that upon his return from service, he did not go out.

VA afforded the veteran an examination in August 2005; the 
examiner reviewed the claims folder and recalled the 
veteran's history in detail.  The veteran's psychosocial 
history was significant for physical abuse by his mother and 
sexual abuse at age nine three times by an older nineteen 
year old brother.  The veteran denied having any homosexual 
tendencies before, during, or after the military.  He also 
indicated that after the service incident, he kept a low 
profile and was drunk all the time.  Upon review of the 
veteran's history and examination of the veteran, the 
examiner noted a diagnosis of chronic PTSD among other 
disorders which were found to be secondary to PTSD.  The 
examiner indicated that the veteran met DSM-IV threshold 
stressor criterion and noted that his account of being rape 
was detailed, consistent, and compatible with his current 
symptoms of extreme anxiety, depression, social withdrawal, 
and loss of emotional control after recalling the events.  In 
conclusion, the examiner opined that the veteran's symptoms 
were more likely than not a result of traumatic events 
experienced during active duty which significantly increased 
his anxiety and depression that resulted from his childhood 
abuse.    

VA afforded the veteran another mental health examination in 
October 2005.  Based upon review of the claims folder and 
examination of the veteran, the examiner noted diagnoses of 
depressive disorder, not otherwise specified; alcohol abuse; 
history of anxiety disorder, not otherwise specified; and 
personality disorder.  The examiner opined that it was 
unlikely that the veteran's current psychopathology was due 
to or was seriously exacerbated by events related to his 
period of military service.  He further added that the 
veteran's significant previous trauma began during childhood 
which may have exacerbated symptoms of a personality 
disorder.  It was also noted that this pre-existing condition 
continued to affect the veteran's ability to function, making 
him more susceptible to depression and substance abuse.  

The probative value of medical opinion evidence is based upon 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  As is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the province of 
the adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993).  While several reports (including the August 2005 
VA examination report) show a diagnosis of PTSD related to 
the sexual assault the veteran experienced in service, the 
Board finds that these opinions are of limited probative 
value.  These opinions appear to have been based upon the 
veteran's reports of his attack and there is no credible 
supporting evidence that the claimed in-service stressor upon 
which the diagnoses are predicated occurred.  Initially, it 
is noted that since the time the veteran has filed his claim, 
the details relating to his stressors have changed as noted 
above.  Also, on numerous psychiatric evaluations, he 
discussed other abuse as a child but did not mention his 
military assault.  In some instances, he specifically denied 
PTSD related symptoms.  Additionally, the veteran's service 
records do not confirm that he experienced a sexual assault 
during basic training or any period of his service.  Although 
the veteran's brother and his ex-wife have indicated that he 
told them about the attack, his fellow serviceman was only 
able to confirm the veteran's injury to his wrist.  Also, 
evidence from service shows that the veteran did try to 
commit suicide to which the veteran indicated at the time was 
due to developing feelings for another serviceman.  Thus, 
while credible, the various reports appear to have been based 
upon unverified in-service stressors, and are therefore of 
little probative value.  The Board is not bound to accept 
medical opinions that are based on history supplied by the 
veteran, where that history is unsupported by the medical 
evidence or based upon an inaccurate factual background.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460-
61 (1993).  Furthermore, as noted above, most recently the 
October 2005 VA examination report does not reflect a 
diagnosis of PTSD among the various psychiatric disorders.  
The examiner found that the veteran's various disorders were 
unlikely related to his military service.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  The Board does not dispute the veteran's diagnosis 
of PTSD.  However, in this case, there is no probative 
evidence establishing a medical nexus between military 
service and the veteran's PTSD as his in-service stressors 
have not been verified.  

As mandated in cases involving alleged sexual trauma, VA has 
endeavored to seek any and all possible sources of evidence 
that might enable the veteran to corroborate the alleged 
sexual trauma.  VA has meticulously requested evidence of all 
possible types that might corroborate the veteran's account 
of the stressor, including not only service medical records 
or actions or requests in service personnel records, but also 
statements from fellow soldiers, friends, or relatives from 
the time of the alleged incident and thereafter.  However, as 
no probative evidence establishing a nexus between the 
current diagnosis of PTSD and sexual trauma suffered in 
service has been submitted, service connection for PTSD due 
to military sexual assault is not warranted.

The veteran has attributed his PTSD to service; however, as a 
layperson, the veteran is not competent to give a medical 
opinion on causation or aggravation of a medical condition.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  The Board acknowledges 
that the veteran is competent to give evidence about what he 
experienced.  See e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).   

The Board concludes that PTSD was not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for PTSD is denied.




____________________________________________
HEATHER J. HARTER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


